Title: To Thomas Jefferson from Albert Gallatin, 5 May 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                                                
                            
                            
                        5 May 1808
                     
                        
                  
                        N. Orleans 
                  
                     As several similar applications may be made during the absence of the President some general rule should be adopted.
                     I would submit that in cases which may be recommended by the collectors, particularly regular packets or traders, the permission to sail should be given provided that provisions & lumber make no part of the cargo; reserving the permissions for flour for the application recommended by the Governor of N. Orleans.
                        
                     A. G.
                  
                    
                     The return cargoes in cotton must be permitted: otherwise the price of all the Western Cotton will fall lower, for want of capital in Orleans to purchase & hold.
                  
               